ON REHEARING
In a petition for rehearing, the plaintiff appellants argue that in following Or.Rev. Stat. § 30.265(1) as amended in 1977, we produced a result inconsistent with earlier case law in this circuit. This is true. The earlier cases, however, did not deal with Or.Rev.Stat. § 30.265(1). Accordingly, the earlier “common law” treatment of the problem of borrowing state statutes of limitations is irrelevant when the state has enacted a specific statute expressly dealing with the limitations question before this court. Accordingly, Plummer v. Western Inter. Hotels Co., Inc., 656 F.2d 502 (9th Cir. 1981), which deals with actions brought under 42 U.S.C. § 1981, does not control a case brought under 42 U.S.C. § 1983. Even though both logic and legislative symmetry would seem to commend to the Oregon State Legislative Assembly a limitations scheme treating both kinds of cases equally, we are not at liberty to make that choice for the State of Oregon. The state legislative expressed its intent with reference to § 1983 actions and did not express its intent with reference to § 1981 actions. This court, under its duty to follow its own precedents until contrary legislative signals appear, must treat the two statutes differently in those states which have chosen to treat them differently for limitation purposes.
The petition for rehearing is denied.